





GIBRALTAR INDUSTRIES, INC.
NON-EMPLOYEE DIRECTOR STOCK DEFERRAL PLAN


_____________________________




The Compensation Committee of the Board of Directors of Gibraltar Industries,
Inc., a Delaware corporation with offices at 3556 Lake Shore Road, Buffalo, New
York (the “Company”) has, subject to the approval of the stockholders of the
Company, authorized the establishment of the Gibraltar Industries, Inc. 2016
Stock Plan for Non-Employee Directors (the “2016 Non-Employee Director Stock
Plan”) to be effective May 5, 2016, to enable the Company to grant awards of
shares of common stock of the Company to the non-employee members of the Board
of Directors (the “Board”) of the Company.


In connection with the Company’s establishment of the 2016 Non-Employee Director
Stock Plan, the Company desires to establish a uniform set of principals under
which the Company’s non-employee Directors will be permitted, effective as of
January 1, 2016, to defer their receipt of shares of the Company’s common stock
which they would otherwise be entitled to receive under the terms of the 2016
Non-Employee Director Stock Plan through the terms of a separate plan contained
in this plan document and known as the Gibraltar Industries, Inc. Non-Employee
Director Stock Deferral Plan (the “Plan”).


In connection with the foregoing, the Company, pursuant to the authorization of
the Compensation Committee of the Board, hereby adopts the following as the
Gibraltar Industries, Inc. Non-Employee Director Stock Deferral Plan.


ARTICLE 1.
DEFINITIONS


The following words and phrases, when used in this Plan, shall have the
following meanings, unless a different meaning is plainly required by the
context:


.1.01 2016 Non-Employee Director Stock Plan means the Gibraltar Industries, Inc
Stock Plan for Non-Employee Directors as authorized for adoption by the
Committee.


.1.02 Affiliate means any corporation under common control with the Company
within the meaning of Internal Revenue Code Section 414(b) and any trade or
business (whether or not incorporated) under common control with the Company
within the meaning of Internal Revenue Code Section 414(c).


.1.03 Annual Grant Date means: (a) for each calendar year that this Plan is in
effect, in the case of a non-employee Director whose first election or
appointment as a member of the Board occurs during such calendar year, the date
on which such non-employee Director is elected or appointed to the Board; and
(b) with respect any calendar year following the calendar year in which a
non-employee Director was first elected or appointed as a member of the Board,
the date that the Company issues Shares to the non-employee Directors under the
terms of the 2016 Non-Employee Stock Plan


.1.04 Annual Stock Deferral means the number of Shares of Common Stock a
non-employee Director is entitled to receive on an Annual Grant Date pursuant to
the terms of the 2016 Non-Employee Director Stock Plan and which the
non-employee Director has elected to defer the receipt of by delivering a
Director Stock Deferral Election Form to the Committee no later than the time
for delivery of such Director Stock Deferral Election Form to the Committee as
provided for in Section 2.01(b) hereof.





--------------------------------------------------------------------------------







.1.05 Award means an award of Shares which a non-employee Director is entitled
to receive from the Company pursuant to the compensation program in effect for
non-employee Directors, which Shares, when issued, will be issued pursuant to
the terms of the 2016 Non-Employee Director Stock Plan.


.1.06 Beneficiary means any person, firm, corporation, trust or other entity
designated, in writing, by a Participant to receive any payment or distribution
required to be made under this Plan upon or after the Participant’s death, or if
none, the Participant’s spouse, or, if neither, the Participant’s estate.


.1.07 Board of Directors or Board means the Board of Directors of the Company.


.1.08 Business Day means each day other than a Saturday, Sunday or other day on
which commercial banks in the State of New York are authorized or required to
close.


.1.09 Change in Control means the occurrence of any of the following:
.

(a)during any twelve-consecutive month period, any “person” or group of persons
(within the meaning of Section 13(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) other than the Company, an Affiliate of the
Company or an employee benefit plan sponsored by the Company becomes the
“beneficial owner” (as defined in section 13(d) of the Exchange Act) of thirty
five percent (35%) or more of the then outstanding voting stock of the Company
through a transaction which has not (or a series of transactions which have not)
been arranged by or consummated with the prior approval of the Board of
Directors; or
(b)a majority of the members of the Board of Directors is replaced during any
consecutive twelve-month period by Directors whose appointment or election is
not endorsed by a majority of the members of the Board of Directors prior to the
date of appointment or election; or


(c) the consummation of a Merger Sale.


.1.10 Common Stock means the common stock (par value $0.01 per share) of the
Company.
1.11 Committee means the Compensation Committee of the Board of Directors.
.1.12 Covered Individual means any current or former member of the Committee,
any current or former officer or director of the Company and any employee or
other individual designated by the Committee to assist it in the administration
of this Plan as provided for by Section 3.02.
.1.13 Director Stock Deferral Election Form means the form which a non-employee
Director is required to execute and deliver to the Committee in order to defer
his receipt of the Shares of Common Stock which the non-employee Director is
entitled to receive on an Annual Grant Date pursuant to the terms of the
Non-Employee Director Stock Plan, which form;


(a) shall be delivered to the Company:


(i) in the first year that the non-employee Director is elected or appointed to
the Board, no later than the date that the non-employee Director is elected or
appointed to the Board; and


(ii) for a calendar year following the first calendar year in which the
non-employee Director is elected or appointed to the Board, no later than
December 31 of the calendar year ending immediately prior to the calendar year
in which the Shares of Common Stock which would otherwise be issued to the
non-employee Director under the Non-employee Director Stock Plan are to be
deferred;





--------------------------------------------------------------------------------







(b) shall specify that the non-employee Director desires to defer his or her
receipt of the Shares which the non-employee Director would otherwise be
entitled to receive on the applicable Annual Grant Date together with the manner
in which the Shares whose receipt has been deferred by the non-employee Director
are to be distributed; and


(c) shall contain such other information as may be determined by the Committee
in its discretion.


.1.14 Disability means, with respect to any non-employee Director, a physical or
mental disease, injury or condition which has been suffered by a non-employee
Director and which, in the reasonable determination of the Committee, will
prevent the non-employee Director from attending meetings of the Board and its
committees or otherwise prevent the non-employee Director from devoting
appropriate time and energy to his or her duties as a Director for a period of
eight (8) months.


.1.15 Internal Revenue Code, Code and IRC each mean the Internal Revenue Code of
1986, as amended.


.1.16 Merger Sale means the consolidation, merger, or other reorganization of
the Company, other than: (a) any such consolidation, merger or reorganization of
the Company in which holders of Common Stock immediately prior to the earlier
of: (i) the Board’s approval of such consolidation, merger or other
reorganization; or (ii) the date of the stockholders meeting in which such
consolidation, merger or other reorganization is approved; continue to hold more
than seventy percent (70%) of the outstanding voting securities of the surviving
entity immediately after the consolidation, merger, or other reorganization; and
(b) any such consolidation, merger or other reorganization which is effected
pursuant to the terms of a Merger Sale Agreement which provides that the
consolidation, merger or other reorganization contemplated by the Merger Sale
Agreement will not constitute a Change in Control for purposes of this Plan.


.1.17 Merger Sale Agreement means an agreement between the Company and any one
or more other persons, firms, corporations or other entities (which are not
Affiliates of the Company) providing for a consolidation, merger or other
reorganization in which the holders of Common Stock of the Company immediately
prior to the Company’s execution of such agreement do not hold more than seventy
percent (70%) of the outstanding voting securities of the surviving entity
immediately after the consummation of the consolidation, merger, or other
reorganization contemplated by such agreement.


.1.18 Plan means this non-qualified plan of deferred equity based incentive
compensation known as the Gibraltar Industries, Inc. Non-Employee Director Stock
Deferral Plan.


.1.19 Share means a share of Common Stock.


.1.20 Termination of Service means that a non-employee Director has incurred a
“Separation from Service” as defined in Section 409A of the Internal Revenue
Code.




ARTICLE 2.
NON-EMPLOYEE DIRECTOR DEFERRALS OF STOCK


.2.01 Director Stock Deferrals.







--------------------------------------------------------------------------------





(a)Each non-employee Director shall be entitled to defer his or her receipt of
all but not less than all the Shares of Common Stock which the non-employee
Director is entitled to receive pursuant to the terms of an Award on an Annual
Grant Date pursuant to the terms of the 2016 Non-Employee Director Stock Plan. A
non-employee Director’s election to defer his or her receipt of Shares of Common
Stock which he or she is otherwise entitled to receive pursuant to the terms of
an Award shall become irrevocable upon the delivery by the non-employee Director
to the Company of an executed Director Stock Deferral Election Form.


(b)In order for a non-employee Director to defer his or her receipt of the
Shares of Common Stock which the non-employee Director would otherwise be
entitled to receive pursuant to the terms of an Award, the non-employee Director
must execute and deliver a Director Stock Deferral Election Form to the Company
on or before December 31 of the calendar year immediately preceding the year in
which the Award would otherwise be issued to the non-employee Director under the
2016 Non-Employee Director Stock Plan. In the first calendar year that a
non-employee Director is elected or appointed to the Board, in order to defer
his or her receipt of any Shares which are to be issued pursuant to the terms of
an Award, the non-employee Director must execute and deliver a Director Stock
Deferral Election Form to the Company on or before the date the non-employee
Director is elected or appointed to the Board.


.2.02 Effect of Deferral of Shares.


(a) If a non-employee Director elects to defer his or her receipt of the Shares
of Common Stock which the non-employee Director would otherwise be entitled to
receive pursuant to the terms of an Award pursuant to the terms of the
Non-Employee Director Stock Plan, the Company shall not distribute to such
non-employee Director the Shares of Common Stock which would otherwise have been
issued to the non-employee Director pursuant to the terms of such Award and,
instead, such Shares shall be distributed to the non-employee Director in
accordance with whichever of the optional forms for distribution of such Shares
provided for in Section 2.03 hereof has been selected by the non-employee
Director in his or her Director Stock Deferral Election Form.


(b)During the period when a non-employee Director’s receipt of Shares is
deferred in accordance with this Plan, the Director shall not be permitted to
vote such Shares or otherwise exercise incidents of ownership with respect to
such Shares.


(c)Notwithstanding Section 2.02(b), if a dividend would have been paid with
respect to the deferred Shares during the period of deferral but for the
non-employee Director’s election to defer receipt of the Shares, then, subject
to the limit on the number of Shares that may be awarded under the 2016 Stock
Plan for Non-Employee Directors, an additional award of Shares (“Dividend
Equivalent Shares”) shall be made to the non-employee Director equal to (i) the
value of the dividend that would have been paid with respect the Director’s
deferred Shares but for the Director’s election to defer the Shares (ii) divided
by the average Share price on the day such dividend would have been paid.
Distribution of Dividend Equivalent Shares shall automatically be deferred and
shall occur at the same time and in the same manner as the distribution of
Shares on which the dividends would have been paid. During the period when the
Director’s receipt of Dividend Equivalent Shares is deferred in accordance with
the preceding sentence, dividends that would have been paid with respect to the
Dividend Equivalent Shares but for such deferral shall be converted into
additional Dividend Equivalent Shares which are also deferred in accordance with
this Section 2.02(c).
  





--------------------------------------------------------------------------------







.2.03 Distribution of Deferred Shares. Subject to the provisions of Section 2.04
hereof, the Shares which a non-employee Director has elected to defer his or her
receipt of as permitted by this Plan shall be distributed to the non-employee
Director:


(i) in one lump sum distribution made in the sixth (6th) calendar month
following the calendar month in which the non-employee Director incurs a
Termination of Service;


(ii) in five (5) substantially equal annual installments with the first annual
installment be being made in the sixth (6th) calendar month following the
calendar month in which the non-employee Director incurs a Termination of
Service with each of the remaining four (4) annual installments being made in
the month of January of each of the four (4) calendar years following the
calendar year in which the first installment of Shares is issued to the
non-employee Director; or


(iii) in ten (10) substantially equal annual installments with the first annual
installment being made in the sixth (6th) calendar month following the calendar
month in which the non-employee Director incurs a Termination of Service and the
remaining nine (9) annual installments being made in the month of January of
each of the nine (9) calendar years following the calendar year in which the
first installment of Shares is issued to the non-employee Director;


whichever manner of distribution has been elected by the Director in his or her
Director Stock Deferral Election Form. In connection with the foregoing, for
purposes of Section 409Aof the Internal Revenue Code of 1986, as amended, each
installment of Shares to be issued to a non-employee Director shall be treated
as a separate payment. A non-employee Director may elect different forms of
distribution (lump sum, five installments, ten installments) for Shares awarded
to the Director in different years. Any Dividend Equivalent Shares awarded to
the Director in accordance with Section 2.03 shall be distributed at the same
time and in the same form as the underlying Shares with respect to which the
Dividend Equivalent Shares were awarded. If any lump sum or installment
distribution would include a fraction of a whole Share, that fraction shall be
converted into cash based on the average Share price of the day preceding the
day of distribution and distributed as cash.


.2.04 Distribution on a Change in Control. Notwithstanding the provisions of
Section 2.03, upon the occurrence of a Change in Control, all of the Shares with
respect to which a non-employee Director has deferred his or her receipt of
(including any Dividend Equivalent Shares awarded in accordance with Section
2.03) shall be distributed to the non-employee Director in one installment on
the day the Change in Control occurs.


.2.05 Distribution on Death. In the event that a non-employee Director incurs a
Termination of Service as a result of his or her death, the Shares which the
non-employee director has deferred his or her receipt of (including any Dividend
Equivalent Shares awarded in accordance with Section 2.03) shall be distributed
to the Beneficiary of the non-employee Director at the same time that such
Shares would have been distributed to the non-employee Director if the
non-employee Director had not died.


ARTICLE 3
ADMINISTRATION


.3.01 Administration of the Plan.







--------------------------------------------------------------------------------





(a)The Committee shall administer the Plan in accordance with its terms and
shall have all powers necessary to carry out the provisions of the Plan. In
addition to the responsibilities and powers assigned to the Committee elsewhere
in the Plan, the Committee shall have the authority, in its discretion, to
establish, from time to time, guidelines or regulations for the administration
of the Plan, to interpret the Plan, and to make all determinations it considers
necessary or advisable for the administration of the Plan. All decisions,
actions or interpretations of the Committee under the Plan shall be final,
conclusive and binding upon all parties. The Committee may correct any defect,
supply any omission or reconcile any inconsistency in such manner and to such
extent as shall be deemed necessary or advisable to carry out the purpose of
this Plan.


(b)No Covered Individual shall be liable for any action or determination made in
good faith with respect to the Plan or any Award granted under the Plan. The
Company shall, to the maximum extent permitted by applicable law and the
Certificate of Incorporation and By-laws of the Company, indemnify and hold each
Covered Individual harmless from and against any loss, cost or expense
(including reasonable attorney fees) or liability (including any amount paid in
settlement of a claim with the approval of the Company) arising out of any act
or omission to act in connection with the Plan or any Award granted pursuant to
the Plan. Such indemnification shall be in addition to any rights of
indemnification such individuals may have under applicable law or under the
Certificate of Incorporation and By-laws of the Company.


.3.02 Allocation and Delegation of Responsibilities. In addition to the
responsibilities and powers assigned to the Committee elsewhere in the Plan, the
Committee may allocate among themselves and/or delegate to employees of the
Company or other persons or parties any ministerial, clerical and recordkeeping
responsibilities of the Committee relating to administration of the Plan. The
Committee shall also have the authority to employ such legal counsel,
consultants and agents as it may deem desirable for the administration of the
Plan and may rely upon any advice and any computation received from any such
counsel, consultant or agent. The Company shall pay all expenses and costs
incurred by the Committee for the engagement of any such counsel, consultant or
agent.


ARTICLE 4.
MISCELLANEOUS


.4.01 No Rights Created by Plan. Neither the establishment of the Plan nor any
modification or termination hereof, nor the distribution of any Shares pursuant
to the deferral by a non-employee Director of his or her right to receive shares
under the terms of the Non-Employee Director Stock Plan shall be construed as
giving any non-employee Director any legal or equitable right against the
Company. In addition, under no circumstances shall the right of a non-employee
Director to defer his or her receipt of Shares as permitted by this Plan or the
distribution of Shares to a non-employee Director as contemplated by this Plan
constitute an agreement by the Company, the Board of Directors or the
stockholders of the Company to continue to nominate and elect the non-employee
Director as a member of the Board.


.4.02 Designation and Change of Beneficiary. Each non-employee Director shall
file with the Committee, or with such employee of the Company who has been
designated by the Committee to receive the same, a written designation of one or
more persons as the Beneficiary who shall be entitled to receive any Shares upon
or after the non-employee Director’s death. A non-employee Director may, from
time to time, revoke or change his or her Beneficiary designation without the
consent of any previously designated Beneficiary by filing a new designation
with the Committee or its designee. The last such





--------------------------------------------------------------------------------





designation received by the Committee or its designee shall be controlling;
provided, how-ever, that no desig-nation, or change or revo-cation thereof,
shall be effective unless received by the Committee prior to the non-employee
Director’s death, and in no event shall it be effective as of a date prior to
such receipt. If at the date of a non-employee Director’s death, there is no
designation of a Beneficiary in effect for the non-employee Director pursuant to
the provisions of this Section 4.02, or if no Beneficiary designated by the
non-employee Director in accordance with the provisions hereof survives to
receive any Shares distributable under the Plan with respect to the non-employee
Director after his or her death, the estate of the non-employee Director shall
be treated as the non-employee Director’s Beneficiary for purposes of the Plan.


.4.03 Taxes. Each non-employee Director shall be solely responsible for payment
of any and all federal, state and local taxes required by law to be paid with
respect to the receipt of any Shares distributable to such non-employee Director
as a result of a deferral of the non-employee Director’s right to receive Shares
provided for by this Plan. With the approval of the Committee and subject to
such terms and conditions as it may require, the amount of any such taxes may be
paid in Shares previously owned by the non-employee Director, or by the
surrender of a portion of the Shares that otherwise would be delivered or paid
to such non-employee Director at the date for distribution of such shares
provided for by this Plan, or by a combination of payments in cash and Shares.
.

.4.04 No Assignment of Awards. No Shares which may be distributed to any
non-employee Director pursuant to this Plan as a result of his or her deferral
of the receipt of Shares to which he or she is entitled under the terms of the
Non-Employee Director Stock Plan, (including the Beneficiary of any non-employee
Director), shall, prior to any distribution of any such Shares to the
non-employee Director or his or her Beneficiary, be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge, and any attempt to anticipate, alienate, sell, transfer, assign, pledge,
encumber or charge the same shall be void and no such benefit shall in any
manner be liable for, or subject to, the debts, contracts, liabilities,
engagements or torts of any such person, nor shall any such Shares be subject to
attachment or legal process for or against such person, and the same shall not
be recognized by the Committee, except to such extent as may be required by law.


.4.05 Amendment or Termination.     The Committee may, with prospective or
retroactive effect, amend, suspend or terminate the Plan or any portion thereof
at any time. Notwithstanding the foregoing, no amendment or termination of the
Plan shall be effective to the extent that it has the effect of reducing the
number of Shares that the any non-employee Director would otherwise be entitled
to receive under the terms of this Plan as of the date such amendment or
termination is effective based on his or her deferral of the receipt of Shares
to which he or she is entitled under the terms of the Non-Employee Director
Stock Plan.


.4.06 Successors. The obligations of the Company under this Plan shall be
binding upon any successor Company or organization resulting from the merger,
consolidation or other reorganization of the Company, or upon any successor
Company or organi-zation succeeding to substantially all of the assets and
business of the Company. The Company agrees that it will make appropriate
provision for the preservation of the rights of non-employee Directors under the
Plan in any agreement or plan which it may enter into or adopt to effect any
such merger, consolidation, reorganization or transfer of assets.


.4.07 Binding Effect. The provisions of the Plan shall be binding upon each
non-employee Director, his or her successors and permitted transferees.







--------------------------------------------------------------------------------





.4.08 Construed Under Applicable Federal Law and New York Law. This Plan shall
be construed according to applicable Federal Law and the laws of the State of
New York, without reference to its conflicts of laws principles, and all
provisions hereof shall be administered according to such laws.


.4.09 Headings Not Part of Plan. Heading of sections and subsections of this
Plan are inserted for convenience of reference only. They constitute no part of
this Plan are not to be construed in the construction hereof.


.4.10 Counterparts. This Plan may be executed in several counterparts, each of
which shall be deemed an original, and said counterparts shall constitute but
one and the same Plan and may be sufficiently evidenced by any one counterpart.


.4.11 Effective Date. This Plan has been approved by the Committee March 24,
2016 and, subject to approval by the stockholders of the Company of the terms of
the 2016 Non-Employee Director Stock Plan at the annual meeting of the Company’s
stockholders to be held May 5, 2016 and, upon execution by an authorized officer
of the Company, shall be effective as of January 1, 2016. In the event that the
terms of the Non-Employee Director Stock Plan are not approved by the
stockholders of the Company, this Plan shall not become effective.


.4.12 409A Savings Clause. If and to the extent that any provision of this Plan
would result in the payment or deferral of compensation in a manner which does
not comply with the provisions of Section 409A of the Code and the Treasury
regulations promulgated thereunder, such provisions shall, to the maximum extent
possible, be construed and interpreted in a manner which will cause such
provisions to be implemented in a manner which complies with the applicable
requirements of Section 409A and the Treasury regulations promulgated thereunder
so as to avoid subjecting any Participant to taxation under Section
409A(a)(i)(A) of the Code.


IN WITNESS WHEREOF, the Gibraltar Industries, Inc. has caused this Plan to be
executed as of the ____ day of _____________, 2016.




GIBRALTAR INDUSTRIES, INC.




By________________________





